




TERMINATION OF LEASE BY MUTUAL CONSENT


This TERMINATION OF LEASE BY MUTUAL CONSENT (“Lease Termination Amendment”) is
made as of this 30th day of September, 2014 (“herein the “Effective Date”) by
and between Schrafft Center LLC (hereinafter referred to as “Landlord”) and
IntraLinks, Inc. (hereinafter referred to as “Tenant”),


WITNESSETH:


WHEREAS, by a certain Lease Agreement dated July 15, 2008 (herein “Original
Lease”), a certain First Amendment to Lease dated December 21, 2010 (herein
“First Amendment”), a certain May 22, 2013 Letter Agreement mutually executed
July 2, 2013 (herein “July 2013 Letter Agreement”), a certain Landlord’s Waiver
undated but executed by the parties on March 28, 2014 (herein “Landlord’s
Waiver”) and a certain Second Amendment to Lease dated June 27, 2014 (herein
“Second Amendment”) (herein collectively referred to as the “Lease”), Landlord
leased to Tenant certain premises described therein as (i) Suite 7000,
consisting of approximately 19,575 square feet of space (herein “Suite Number
7000”) located in the Annex Building, and (ii) Suite Number 2200, consisting of
approximately 16,982 square feet of space (herein “Suite Number 2200”) located
on the second (2nd) floor of The Schrafft Center located at 529 Main Street,
Charlestown, MA 02129 (both spaces more particularly described together therein
said Lease prior to the Second Amendment collectively as the “Premises”). Any
capitalized terms used herein and not defined herein shall have the meaning set
forth in the Lease; and


WHEREAS, pursuant to the Second Amendment, Landlord and Tenant acknowledge and
affirm the Premises was reduced to only Suite Number 7000 pursuant to the terms
and provisions of the Second Amendment, and now only Suite Number 7000
constitutes and comprises the Premises (herein the “Premises”) under the
provisions of the Lease, and the Lease (as this Lease pertained only to Suite
Number 2200) was terminated as to Suite 2200 pursuant to terms and provisions of
the Second Amendment; and


WHEREAS, Landlord and Tenant desire to terminate and cancel the Lease as well as
the tenancy hereunder prior to its stated termination date of December 31, 2015,
and to release each other from their respective obligations under the Lease, all
of which shall become effective upon the mutual execution and delivery of this
Lease Termination Agreement by both parties, subject to all of the terms and
provisions set forth below,


NOW THEREFORE IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, and
other good and valuable consideration, the receipt and sufficiency of each of
which is hereby acknowledged, the parties mutually agree as follows:


1.    The Lease shall be and is hereby terminated and cancelled and the Term of
the Lease is brought to an end, as of December 31, 2014 (herein the “Lease
Termination Date”), with the same force and effect as if the Term of this Lease
were, by the terms and provisions thereof, fixed to naturally expire on the
Lease Termination Date, and not the expiration date of the Lease, as provided



--------------------------------------------------------------------------------




in the Lease, subject to all of the terms and conditions set forth below. Tenant
shall vacate and deliver the Premises (i.e., Suite Number 7000) to Landlord in
the condition required under this Lease Termination Agreement on or before the
Lease Termination Date. Notwithstanding anything to the contrary set forth
herein, Tenant shall pay to Landlord all Rent, Base Rent, and additional rent
due under the Lease with respect to Premises (i.e., as to Suite Number 7000) for
the months of October, November and December, 2014 (which amount, in the
aggregate, is agreed by the parties to be equal to $46,196.07 per month and,
notwithstanding anything contained to the contrary in the Lease or herein, said
monthly payment of $46,196.07 shall constitute full satisfaction of Tenant’s
obligations for monthly Rent, Base Rent, and additional rent amounts for the
months of October, November and December, 2014). Notwithstanding anything to the
contrary set forth in the Lease or this Lease Termination Agreement, in the
event Tenant fails to vacate and deliver the Premises (i.e., Suite Number 7000)
to Landlord by the Lease Termination Date, all of the provisions set forth in
Section 17.3 of the Lease with respect to holding over by Tenant of Suite Number
7000 after the termination of the Lease shall apply.


2.    As of the Lease Termination Date, notwithstanding anything to the contrary
contained in the Lease, either express or implied, Landlord agrees to forever
release and discharge Tenant as well as its predecessors, successors, assignees,
agents, employees, officers, directors, principals, shareholders, heirs,
executors, and administrators (herein collectively the “Tenant Released
Parties”) from any and all obligations, claims, demands, damages, agreements or
causes of action whatsoever (herein collectively “claims”) arising under, out of
or in connection with, the Lease, as well as any and all defaults and/or
breaches of every kind and nature whatsoever arising under, out of or in
connection with, the Lease (including, but not limited to, any and all demands
for rental payments and/or credits accrued, due or payable, paid or unpaid,
under the Lease, whether reconciled or unreconciled, known or unknown) any of
which Landlord ever had, now has, or may hereafter have, against the Tenant
Released Parties, in connection with and/or arising under, or out of the Lease
(the “Tenant Covered Claims”), except for (a) any non-payment of the LTA Buyout
Fee (defined in Section 6 hereof) under this Lease Termination Agreement; (b)
Tenant’s failure to vacate Premises (i.e., Suite Number 7000) prior to December
31, 2014; (c) damages for Tenant’s malicious damage and/or malicious destruction
of Premises (i.e., Suite Number 7000) as provided for in the second paragraph of
Section 8 of this Lease Termination Agreement; and (d) any claims relating to
acts, negligence or omissions, and/or the like, of the Tenant Released Parties
occurring both (i) as to Premises (i.e., Suite Number 7000) and/or the Common
Areas of the Property and the Building and (ii) before the Lease Termination
Date, to the extent such claims result in the liability of Landlord to third
parties (herein subparts (a), (b), (c) and (d) collectively called “Third Party
Claims Against Landlord”), and Landlord hereby so waives the Tenant Covered
Claims except to the extent of such Third Party Claims Against Landlord. The
Third Party Claims Against Landlord exception referenced in the prior sentence
of this paragraph shall not, and does not, include third parties who are future
occupants, tenants, lessees or the like of Premises.


As of the Effective Date of this Lease Termination Agreement, Landlord confirms
that it does not have actual knowledge of any Tenant Covered Claims against the
Tenant Released Parties with respect to any default, breach or obligation of the
Tenant Released Parties under the Lease or otherwise.





--------------------------------------------------------------------------------




3.    As of the Lease Termination Date, notwithstanding anything to the contrary
contained in the Lease, either express or implied, Tenant agrees to forever
release and discharge Landlord as well as its predecessors, successors,
assignees, agents, employees, officers, directors, principals, shareholders,
heirs, executors, and administrators (herein collectively the “Landlord Released
Parties”) from any and all obligations, claims, demands, damages, agreements or
causes of action whatsoever (herein collectively “claims”) arising under, out of
or in connection with, the Lease, as well as any and all defaults and/or
breaches of every kind and nature whatsoever arising under, out of or in
connection with, the Lease (including, but not limited to, any and all demands
for rental credits and/or payments accrued, due or payable, paid or unpaid,
under the Lease, whether reconciled or un-reconciled, known or unknown), any of
which Tenant ever had, now has, or may hereafter have, against the Landlord
Released Parties, in connection with and/or arising out of the Lease (the
“Landlord Covered Claims”), except for (a) damages or the like on account of
Landlord’s removals and/or destruction of Premises (i.e., Suite Number 7000) or
any portion thereof, pursuant to Section 10 below or otherwise, and (b) any
claims relating to acts, negligence or omissions, and/or the like, of the
Landlord Released Parties occurring both (i) as to Premises (i.e., Suite Number
7000) and/or the Common Areas of the Property and the Building and (ii) before
the Lease Termination Date, to the extent such claims result in the liability of
Tenant to third parties (herein subpart (a) and (b) collectively called “Third
Party Claims Against Tenant”) and Tenant hereby so waives the Landlord Covered
Claims except to the extent of such Third Party Claims Against Tenant. The Third
Party Claims Against Tenant exception referenced in the prior sentence of this
paragraph shall not, and does not, include third parties who are future
occupants, tenants, lessees or the like of Premises.


As of the Effective Date of this Lease Termination Agreement, Tenant confirms
that it does not have actual knowledge of any Landlord Covered Claims against
the Landlord Released Parties with respect to any default, breach or obligations
of the Landlord Released Parties under the Lease or otherwise.


4.    Contingency - This Section 4 is Intentionally Deleted.


5.    Tenant shall provide Landlord with a written list (herein the “Suite 7000
FF&E List”) detailing such, if any, furniture, trade fixtures and trade
equipment, desks, cubicles, file cabinets and personal property currently
located in Premises which Tenant intends to, and shall, leave behind in Suite
Number 7000 (herein the “Suite 7000 FF&E Personal Property”). Tenant intends to
and shall, leave behind in Suite Number 7000 all of the Suite 7000 FF&E Personal
Property on the Suite 7000 FF&E List and Landlord shall accept such Suite 7000
FF&E Personal Property in its then current “as is”, “where is” and “with all
faults” condition upon Tenant vacating Premises on the Lease Termination Date.
The Suite 7000 FF&E List shall be provided by Tenant to Landlord within thirty
(30) days after the Effective Date of this Lease Termination Agreement.


On the Lease Termination Date the Suite 7000 FF&E Personal Property shall be
sold to Landlord pursuant to the Bill of Sale (as attached hereto as Exhibit A)
pursuant to the following provisions, to wit:







--------------------------------------------------------------------------------




A.     In connection with the foregoing Tenant agrees to sell on the Lease
Termination Date for one dollar ($1.00) to Landlord (pursuant to the attached
Bill of Sale document) such items as are, and/or shall be, set forth on the
Suite 7000 FF&E List, all of which items are to remain in Premises; and Landlord
agrees to accept said items pursuant to said Bill of Sale on the Lease
Termination Date and to mutually execute and exchange said Bill of Sale with
Tenant as to said items.


B.    Upon the mutual execution and delivery of said Bill of Sale, Tenant shall
forfeit Tenant’s right, title and interest in the items of Suite 7000 FF&E
Personal Property set forth on the Suite 7000 FF&E List attached to the Bill of
Sale, and Landlord shall assume ownership, responsibility and control of the
Suite 7000 FF&E Personal Property (as set forth in the Suite 7000 FF&E List
attached to the Bill of Sale) upon such mutual execution and delivery of said
Bill of Sale, and thereafter.         


6.    A.     In consideration of the Landlord’s agreement to terminate and
cancel the Lease on the Lease Termination Date, as provided hereunder, then in
consideration of Landlord granting such early termination and cancellation of
the Lease, pursuant to the terms and provisions hereof this Lease Termination
Agreement, Tenant shall pay to Landlord the sum of Three Hundred Seventy Three
Thousand Eight Hundred Twenty Nine and 84/100 Dollars ($373,829.84) (herein the
“LTA Buyout Fee”) in accordance with the terms and provisions of this Lease
Termination Agreement as follows:


The LTA Buyout Fee sum of $373,829.84 shall be paid to Landlord by Tenant in two
(2) equal installments as herein provided:


(i)
The first (1st) installment of One Hundred Eighty Six Thousand Nine Hundred
Fourteen and 92/100 Dollars ($186,914.92) shall be paid by Tenant to Landlord
within five (5) business days after the mutual execution and mutual delivery of
this Lease Termination Agreement by both parties.



(ii)
The second (2nd) and final installment of the LTA Buyout Fee, namely the second
(2nd) One Hundred Eighty Six Thousand Nine Hundred Fourteen and 92/100 Dollars
($186,914.92), shall be due and paid by Tenant to Landlord by March 1, 2015.



Tenant shall be obligated to pay the entire LTA Buyout Fee to Landlord as
provided above regardless of whether Tenant actually vacates and delivers the
Premises to Landlord on, before or after the Lease Termination Date.


(B)     As described in Section 1 above, Tenant shall pay to Landlord all Rent,
Base Rent, and additional rent (which amount in the aggregate is agreed by the
parties to be equal to $46,196.07 per month and, notwithstanding anything
contained to the contrary in the Lease or herein, said monthly payment of
$46,196.07 shall constitute full satisfaction of Tenant’s obligations for such
monthly Rent, Base Rent, and additional rent amounts for the months of October,
November and December, 2014) due under the Lease with respect to Premises until
the Lease Termination Date at which time Tenant shall vacate and deliver the
Premises (i.e., Suite Number 7000) to the Landlord



--------------------------------------------------------------------------------




in the condition required under this Lease Termination Agreement. Such monthly
amount shall be paid no later than October 1, 2014 with respect to the month of
October 2014, and no later than November 1, 2014, with respect to the month of
November, 2014, and no later than December 1, 2014, with respect to the month of
December, 2014


7.    Landlord acknowledges that Tenant has paid the Rent for Premises and its
share of Operating Costs or Operating Expenses, and Taxes, and Additional Rents
and other charges through September 30, 2014.


8.    As of the Lease Termination Date, in consideration of the parties having
terminated the Lease, and Tenant’s agreement to pay the LTA Buyout Fee as
provided in Section 6 hereunder, Landlord acknowledges, agrees and covenants
that, (i) Tenant has complied with any and all provisions of the Lease, (ii)
Tenant has surrendered Premises (meaning herein this Section 8 both Suite Number
7000 and Suite Number 2200) in the required condition under the Lease, and that
(iii) the LTA Buyout Fee shall fully compensate Landlord for any and all
repairs, maintenance, alterations, restorations and/or the like, and/or other
similar obligations that Tenant may otherwise have been required to perform
under the Lease.


In furtherance of the foregoing, Landlord acknowledges and agrees Tenant shall
have no duty to restore, repair, alter or the like Premises (meaning herein this
Section 8 both as to Suite Number 7000 and Suite Number 2200) to its original
condition and/or to its original configuration, or the like, and/or to remove
any alterations, installation, additions, or the like thereon, therein or
thereabout; and Tenant is permitted to leave Suite Number 7000 in its then
present condition as of the Lease Termination Date with any damage or the like
remaining thereon, such as, but not limited to, (i) screw holes, nail holes,
fading, discoloration, stains, worn rugs, scrapes or the like, notwithstanding
anything to the contrary contained in the Lease, either expressed or implied as
well as (ii) damages or the like on account of Landlord’s removals and/or
destruction of Premises (i.e., Suite Number 7000) or any portions thereof,
pursuant to Section 10 below or otherwise, except that Tenant shall be liable
hereunder for Tenant’s malicious damage and/or malicious destruction of Suite
Number 7000.    


9.    Notwithstanding anything to the contrary set forth herein this Lease
Termination Agreement, Landlord shall be entitled to draw on the cash or letter
of credit Security Deposit in the event Tenant defaults under any of its
monetary and/or nonmonetary obligations under this Lease Termination Agreement
and Second Amendment to Lease.


Further, Landlord shall retain the Irrevocable Standby Letter of Credit,
CTCS-899917, Security Deposit, in the amount of $150,000, issued by JP Morgan
Chase, until such time as Landlord has been paid in full for all of Tenant’s
monetary and/or nonmonetary obligations under this Lease Termination Agreement
and Second Amendment to Lease.


10.    Provided (a) that Landlord shall first reasonably coordinate in advance
with Tenant (by letting Tenant know in writing and in advance what particular
Removals (as defined below) Landlord plans to so remove, when Landlord plans to
remove such particular Removals, and how Landlord plans to remove such Removals
and how Landlord plans to clean up thereafter such removals and



--------------------------------------------------------------------------------




Landlord activities, pursuant to the provisions of this Section 10 hereinbelow)
prior to any entry into the Premises (i.e., Suite Number 7000) and (b) that
Landlord shall use diligent commercially reasonable efforts not to disconnect,
shut down, cut off or the like, and/or temporarily disconnect, shut down, cut
off or the like, any power, electicity and/or service to the Premises (i.e.,
Suite Number 7000) (herein collectively called “Disconnections”) and/or create
dust, debris, moisture or dampness within the Premises (herein called “Debris”),
except for such Disconnections and Debris for which Landlord has obtained
Tenant’s prior written approval(s) as provided for in this Section 10, which
approval(s) shall be in Tenant’s sole, but good faith, discretion to condition,
delay, withhold or deny as provided for below, then Tenant agrees that Landlord
may, temporarily, enter the Premises during Business Days and Business Hours (as
hereinafter defined) after (i) giving Tenant at least two (2) full Business Days
prior written notice specifying to Tenant in reasonable detail the particular
Removals (as defined below) desired by Landord from the Premises (i.e., from
Suite Number 7000) which particular Removals are to be from the list set forth
below in this Section 10, (ii) obtaining from Tenant, Tenant’s prior written
approval as to such temporary Landlord entry into the Premises (i.e., Suite
Number 7000) as to the particular Removals desired by Landlord which removals
are to be from the list set forth below in this Section 10, such approval(s) by
Tenant not to be unreasonably withheld, delayed on conditioned by Tenant (other
than as to matters of said Disconnections and/or Debris, including but not
limited to power, electricity, services and/or the creation of dust, moisture,
dampness or debris, any of which matters shall then be in Tenant’s sole, but
good faith, discretion to condition, delay, withhold or deny, as to the granting
of such Tenant’s approvals or non-approvals, as Landlord acknowledges that
Landlord understands and agrees that Tenant’s business, Tenant’s servers and
Tenant’s services, as well as Tenant’s security related to, on account of
Tenant’s business, Tenant’s servers and Tenant’s services, should not be, and
cannot be, disrupted, compromised, disturbed and/or the like), (iii) the
opportunity for Tenant, and/or any agent or contractor (or the like) of Tenant,
to be likewise present in the Premises, while Landlord and/or any agent or
contractor (or the like) is (or are) so in the Premises (i.e., Suite Number
7000), to do the following removals (“Removals”):    
        
(A)
Remove certain Landlord identified and specified interior doors from the
Premises (i.e., Suite Number 7000); and

(B)
Remove certain Landlord identified and specified cubicles from the Premises
(i.e., Suite Number 7000).



For purposes of this Section 10, Landlord and Tenant agree that Business Days
and Business Hours shall mean the following: “Business Days”, “Business Day” or
“business day(s)” in this Lease Termination Agreement shall mean on a day that
is not otherwise a state, federal or municipal holiday, and shall not include
any Saturday or Sunday; and “Business Hours”, “Business Hour” or “business
hour(s)” shall mean during the business hours of 9 am to 5 pm EST (Eastern
Standard Time) of any Business Day.


11.    The submission of this Lease Termination Agreement document for
examination and negotiation does not constitute an offer, and this document
shall become effective and binding only upon the mutual execution and delivery
thereof by both Landlord and Tenant, regardless of any written or verbal
representation of any agent, manager or other employee of Landlord to the
contrary and/or of Tenant to the contrary. All negotiations, considerations,
representations and



--------------------------------------------------------------------------------




understandings between Landlord and Tenant are incorporated herein, and this
Lease Termination Agreement to Lease expressly supersedes any proposals or other
written documents relating hereto. The Lease, and this Lease Termination
Agreement, may be modified or altered only by written agreement mutually
executed and delivered by and between Landlord and Tenant, and no act or
omission of any employee or agent of Landlord and/or Tenant shall alter, change
or modify any of the provisions thereof.


12.     Tenant represents and warrants that (a) Tenant is the rightful owner of
all of the Tenant’s interest in the Lease; (b) Tenant has not made any
disposition, assignment, sublease, or conveyance of the Lease or Tenant’s
interest therein; (c) no other person or entity has an interest in Tenant’s
interest in the Lease, collateral or otherwise; and (d) there are no outstanding
contracts for the supply of labor or material engaged for by Tenant, and no work
has been done or is being done in, to or about the Premises and/or Premises
which was engaged by Tenant, which has not been fully paid for by Tenant and for
which appropriate waivers of mechanics’ liens have not been obtained by Tenant.


The foregoing representation and warranty shall be deemed to be re-made by
Tenant in full as of the Lease Termination Date.
            
Landlord represents and warrants that (a) Landlord is the rightful owner of all
of the Landlord’s interest in the Lease; (b) Landlord has not made any
disposition, assignment, sublease, or conveyance of the Lease or Landlord’s
interest therein; (c) no other person or entity has an interest in Landlord’s
interest in the Lease, collateral or otherwise; and (d) there are no outstanding
contracts for the supply of labor or material engaged for by Landlord, and no
work has been done or is being done in, to or about the Premises and/ or
Premises which was engaged by Landlord, which has not been fully paid for by
Landlord and for which appropriate waivers of mechanic’s liens have not been
obtained by Landlord.


The foregoing representation and warranty shall be deemed to be re-made by
Landlord in full as of the Lease Termination Date.


13.    This Lease Termination Agreement shall be interpreted and constructed
neutrally as to all parties, without any party deemed to be the drafter of this
Lease Termination Agreement. Landlord and Tenant and their respective separate
professional advisors agree that this Lease Termination Agreement is the product
of all of their efforts, that it expresses their agreement, and that this Lease
Termination Agreement should not be interpreted in favor of, or as against,
Landlord or Tenant merely because of their efforts in preparing this Lease
Termination Agreement.


14.    This Lease Termination Agreement, and the rights and obligations of the
parties hereunder, shall be construed and enforced in accordance with the laws
of the Commonwealth of Massachusetts. In the event of any legal dispute
pertaining to this Lease Termination Agreement, the parties agree that the
courts in Massachusetts shall be the only proper forum for the resolution of
such dispute and each party hereto consents to the jurisdiction of such court
and waives any rights it may otherwise have to object to such forum.





--------------------------------------------------------------------------------




15.    Each signatory of this Lease Termination Agreement represents hereby that
he or she has the authority to execute and deliver the same on behalf of the
party hereto for which such signatory is acting. Landlord further represents and
warrants to Tenant that the execution and delivery of this Lease Termination
Agreement is not in contravention of its charter, trust, membership agreement,
by-laws and/or other agreements, including but not limited to, any financing
agreement or any mortgage(s), deed of trusts, or the like, and has been duly
authorized and consented thereto by all interested parties, as may be required
thereof.


16.    This Lease Termination Agreement shall be binding upon and inure to the
benefit and burden of Landlord and Tenant and their respective predecessors,
successors, assigns, insurers, agents, representatives, and related entities, as
their interest may appear from time to time.


17.    If any party brings an action or proceeding to enforce the terms hereof
or declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees and costs (“Attorneys’ Fees”). Attorneys’ Fees shall include but
not be limited to all fees, costs, and expenses incurred on appeal, in out of
court negotiations, workouts, mediation, arbitration, settlements, in seeking
relief from stay, or otherwise seeking to protect its rights in any bankruptcy
proceeding. Such fees may be awarded in the same suit or recovered in a separate
suit, whether or not such action or proceeding is pursued to decision or
judgment. The term, “Prevailing Party” shall include, without limitation, a
Party who substantially obtains, or defeats, the particular relief sought, as
the case may be, whether by compromise, settlement, judgment, or the abandonment
by the other party of its claim or defense. The Attorneys’ Fees award shall not
be computed in accordance with any court fee schedule, but shall be such as to
fully reimburse all Attorneys’ Fees reasonably incurred.


18.    Notice hereunder this Lease Termination Agreement shall be given pursuant
to Section 17.11 of the Lease. The time of the giving of any notice shall be the
time of receipt thereof by the addressee or any agent of the addressee, except
that in the event a during business day, the addressee or an agent of the
addressee shall refuse to receive any notice given by registered mail or
certified mail, or overnight courier services, as above provided or there shall
be no person available at the time of delivery thereof to receive any notice,
the time of the giving of such notice shall be the time of such refusal or the
time of such delivery, as the case may be, during a business day.


19.    This Lease Termination Agreement may be signed in one or more
counterparts, each of which, when so executed, shall be determined to be an
original, but all such counterparts shall constitute but one and the same
instrument. Each party may provide its originally executed counterpart to the
other by electronic transmission to the other, with the originally signed
counterpart of each to be provided forthwith to such other party.


HERE ENDS THIS PAGE
SIGNATURE PAGE TO FOLLOW





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed and sealed this instrument on
the day and year first above written.
            LANDLORD:    


Schrafft Center LLC, a Massachusetts limited liability company    


/s/ Lisa Chin                        By:     /s/ John J. Roche        
WITNESS
John J. Roche, as its Manager, duly authorized, and not individually and without
personal liability



Date of Execution: 9/30/2014


            TENANT:


IntraLinks, Inc., a Delaware corporation


/s/ David Nolasco                     By:     /s/ Derek Irwin        
WITNESS
Derek Irwin (Print Name)

As its Chief Financial Officer, duly authorized and not individually and without
personal liability                
                            
Date of Execution: 9/30/2014






COMMONWEALTH OF MASSACHUSETTS     )
    ) SS.
COUNTY OF NORFOLK     )


On this 30th day of September, 2014, before me, the undersigned notary public,
personally appeared John J. Roche, Authorized Signatory for Schrafft Center LLC,
proved to me through satisfactory evidence of identification, which was [ ] a
valid Massachusetts driver’s license, [X] my personal knowledge of the
signatory, or [ ] _____________________________
___________________________________ [check one], to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose.


By: /s/ Patricia A. Harford
Print Name: Patricia A. Harford
Notary    Public        
My commission expires: 12/2/2016



--------------------------------------------------------------------------------








STATE/COMMONWEALTH OF NEW YORK            )
                 ) SS.
COUNTY OF _____________________________             )
  
On this 30th day of September, 2014, before me, the undersigned notary public,
personally appeared Derek Irwin, as Chief Financial Officer for IntraLinks,
Inc., proved to me through satisfactory evidence of identification, which was [
] a valid __________________ driver’s license, [ ] my personal knowledge of the
signatory, or [ ] _______________________________________________
_____________________ _______________________ [check one], to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that (he)(she) signed it voluntarily for its stated purpose.


By: _____________________________
Print Name: _______________________


Notary Public                        
My commission expires: _________________________


      


        



--------------------------------------------------------------------------------




SCHEDULE A


BILL OF SALE


IntraLinks, Inc., a Delaware corporation (“Seller”) hereby sells, assigns and
transfers to Schrafft Center LLC, a Massachusetts limited liability corporation
(“Buyer”) all of Seller’s right, title and ownership interest in the personal
property as more particularly set forth and described in Attachment I (“Suite
7000 FF&E Personal Property”) as attached hereto and made a part hereof, as the
same are currently located in Premises (on the second floor (2nd Floor) of The
Schrafft Center building located at 529 Main Street, Charlestown, Massachusetts
02129, for a sale price of one dollar ($ 1.00) (“Purchase Price”).


In connection with taking ownership of the Suite 7000 FF&E Personal Property
pursuant to this Bill of Sale, Buyer agrees that Buyer will pay any local,
municipal or city excise taxes, fees and/or the like, due and payable on account
of such ownership and/or possession of said Suite 7000 FF&E Personal Property
after the Effective Date of this Bill of Sale, and/or, if applicable, as may be,
or shall be, assessed thereafter the Effective Date of this Bill of Sale, by,
and/or imputed by, any governmental or quasi-governmental authority.


Said Suite 7000 FF&E Personal Property is expressly sold to Buyer, and Buyer
accepts said Suite 7000 FF&E Personal Property, on an “AS IS”, “WHERE IS” and
“WITH ALL FAULTS” basis. Seller makes no warranties or representations
whatsoever, either express or implied, regarding said Suite 7000 FF&E Personal
Property. Seller expressly excludes any such warranty or representation, either
express or implied, as to the manufacture, fitness, merchantability, quality,
condition, capacity, suitability, or fitness for a particular purpose of the
Suite 7000 FF&E Personal Property. In consideration of the Purchase Price, Buyer
so accepts the Suite 7000 FF&E Personal Property, as aforesaid. Buyer
acknowledges and agrees that said Suite 7000 FF&E Personal Property is sold to
Buyer, in their “AS IS” and “WHERE IS” condition, with all known, as well as,
unknown, faults and defects.


This Bill of Sale is effective as of ___________________________ (“Effective
Date”).


Said Suite 7000 FF&E Personal Property consists of, but is not limited to
furniture, trade fixtures, trade equipment, chairs, desks, file cabinets,
personal property as now located on the Effective Date of this Bill of Sale in
Premises on the second (2nd) floor of The Schrafft Center building located at
529 Main Street, Charlestown, Massachusetts 02129, as more particularly
described in Attachment I attached hereto and made a part hereof; and, as of
Effective Date of this Bill of Sale, said Personal Property is owned by, and in
the possession of, Seller and, as of Effective Date of this Bill of Sale, said
Personal Property is free and clear of all liens and encumbrances.


Seller:                            Buyer:


IntraLinks, Inc.,
a Delaware corporation
Schrafft Center, LLC,

a Massachusetts limited
liability corporation


By:
___________________                    By:    ____________________                



Title: _______________
Title:    _______________                



Date: ________
Date:    ________                










--------------------------------------------------------------------------------




SAttachment I


Suite 7000 FF&E Personal Property


 
 
Location
Cubes
Desks
Tables
Chairs
Comments
 
 
 
 
 
 
 
 
 
 
Leonardo da Vinci Conference Room
 
 
10
 
10, small tables pushed together to make one large table
 
 
Albert Einstein Conference Room
 
 
1
 
1, 18 foot large rectangular round conference table
 
 
Isaac Newton Conference Room
 
 
1
 
1, 15 foot large rectangular round conference table
 
 
Allan Turing Conference Room
0
0
1
0
1, 15 foot large rectangular round conference table
 
 
Staff Area
145
0
12
271
13, 6 ft tall cubicles the rest are short, 12 small misc. tables
 
 
Kitchen
0
0
4
20
3 round height top tables, and 12 tall chairs
 
 
Exec Offices
0
14
14
0
14 executive desks, 14 round small conference tables
 
 
Utility Closet
 
 
 
 
(2) UPS Units w/ 10 back-up batteries
 
 
 
 
 
 
 
 
 
 
Total
145
14
32
291
 
 
 





